 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                             No. 2:19-cv-0012-KJM-DB P
12                       Petitioner,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17
             By order filed May 30, 2019, petitioner’s habeas application was dismissed and thirty
18
     days’ leave to file an amended application was granted. The thirty-day period has now expired,
19
     and petitioner has not responded to the court’s order.
20
             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
21
     prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
22
             These findings and recommendations are submitted to the United States District Judge
23
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
24
     after being served with these findings and recommendations, petitioner may file written
25
     objections with the court. The document should be captioned “Objections to Magistrate Judge’s
26
     Findings and Recommendations.” Petitioner is advised that failure to file objections within the
27
     /////
28
                                                       1
 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: September 24, 2019

 4

 5

 6   DLB7;
     DB/Inbox/Routine/azev0012.fta.hab
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
